Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  ERIC FLORES,



                            Relator.
§
 
§
 
§
 
§
 
§
 
 § 



No. 08-07-00256-CV

AN ORIGINAL PROCEEDING
		IN MANDAMUS




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS


	Relator, Eric Flores, seeks a writ of mandamus to compel the Honorable Mike Herrera, Judge
of the 383rd Judicial District Court to grant him a trial and to render judgment on his behalf
regarding his petition to modify the parent child relationship.  Mandamus will lie only to correct a
clear abuse of discretion.  Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992)(orig. proceeding).
Additionally, there must be no other adequate remedy at law.  Id. at 840.  Based on the petition and
record before us, Flores has failed to demonstrate he is entitled to mandamus relief.  See
Tex.R.App.P. 52.8.

October 18, 2007					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.